Case 1:17-cv-01323-MN Document 154 Filed 04/04/19 Page 1 of 1 PageID #: 2407



April 4, 2019



VIA ECF

The Honorable Maryellen Noreika
United States District Judge
United States Courthouse
844 N. King Street
Wilmington, DE 19801

RE:   Consumer Financial Protection Bureau v. National Collegiate Master Student Loan Trust,
       et al., No. 17-cv-01323(MN)

Judge Noreika,

        Please see attached the Notice of Rule 30(b)(6) Deposition of the Consumer Financial
Protection Bureau served on the Bureau by the Intervenor Group.


                                                Sincerely,

                                                /s/ Gabriel Hopkins
                                                Attorney for Plaintiff
                                                Gabriel Hopkins
                                                gabriel.hopkins@cfpb.gov
                                                202-435-7842
                                                Stephen Jacques
                                                stephen.jacques@cfpb.gov
                                                202-435-7368
                                                Jane Peterson
                                                jane.peterson@cfpb.gov
                                                202-435-9740
                                                Enforcement Attorneys
                                                Consumer Financial Protection Bureau
                                                1700 G Street NW
                                                Washington, DC 20552




                                               1
